Title: To George Washington from Major General Philip Schuyler, 17 June 1776
From: Schuyler, Philip
To: Washington, George

 

Dear Sir
Albany June 17th 1776.

Bennet arrived at 8 last Night and delivered Me Your Excellency’s Favor of the 13th Ult.
I was apprehensive that few intrenching Tools could be spared from New York and therefore I employed all the Blacksmiths here in making what they could & have wrote to the Committee of Tryon County on the 15th instant to collect all they could as soon as possible at the German Flatts, by these Means I hope to procure a considerable Number.
Your Excellency’s Letter to General Sullivan I have sent under Cover of one of mine in which I have transcribed that Part of Yours to Me which relates to Bedel’s & Butterfields Conduct and the Appointments of Courts Martial, & have Observed that as General Montgomery imagined That he could Not Without my Consent order Punishment to be inflicted when Offenders were capitally Convicted, that I had agreeable to his Request, authorized him to do It, Conceiving that I should be justified in delegating that Power, as the Delay which would be occasioned by Waiting for my Consent might prove prejudicial to the Service, And that I requested he would also proceed to order Execution in such Cases, unless he thought proper to pardon. It would be well however as I conceive to obviate any Difficulties that might arise that he should have Your Excellency’s Orders on the subject.
I am happy That I have anticipated Your Excellency’s Advice to Convene the Indians, of which I informed Your Excellency in mine of the 11th instant & in that of the 15th which You will receive by this Conveyance enclosing the Resolutions of the Commissioners of Indian Affairs of the 13th instant. Mr Douw & Mr Edwards have requested Me to prepare a Speech, Part of which I have drafted and as soon as Compleated which I hope will be in a Day or two, I shall do Myself the Honor to forward It to You; I am quite in Sentiment with Your Excellency that It will be proper to omit saying Any Thing about the Time of taking Post at Fort Stanwix, But we are under a Necessity of informing the Indians that We intend doing It.
No Post that we can possess between the German Flatts & Fort

 

Stanwix can prevent the Enemy from intercepting any Convoys going to the latter, Unless they are sufficiently strong to make Effectual Resistance but to Guard against this Evil I purpose to send immediately a sufficient Supply of Provisions for some Months & have already procured fourty Seven Batteaus for that Purpose.
The German Flatts is so respectable a Settlement and the Country about the Caxnajoharie falls below It, Now so well inhabited, That I do not apprehend any Attempts will be made to intercept our Provisions &c. at that Place, It will be proper however to have a small Picket Fort on the Western Part of the German Flatts, as a Place of Rendezvous for the Militia in Case Any Attempt should be made on the Fort intended to be built near to where Fort Stanwix formerly stood. The Oneida’s who live only twenty four Miles from that Place and I believe are very sincerely attached to Us, Will I doubt not give Us the most Early Intelligence of the Motions of the Enemy in that Quarter, and a Body of Militia may be sent up whenever there may be Occasion.
The Spot w[h]ere Tyonderoga Now stands was I conceive very Judiciously Occupied by the French, because It Commanded both the Passes by Water into these Colonies, and afforded an Easy Access to any Reinforcements they might Chuse to send up, as well as a safe Retreat whenever they might be under the Necessity of Making One. But altho’ It equally Commands, now in our Possession, the Waters which lead to this Part of the Country, Yet it is so situated, That if invested by an Army the Intercourse with the Fort by Lake George is immediately cut off, Nor can any Attempt be Made to raise a Siege unless such a Number of Boats were always kept at the South End of Lake George as would be sufficient to convey a superior Force at one Embarkation across Lake George, And Even then many difficult Passes must be Carried before an Enemy need retire. If a Fortress was Erected on the East side of Lake Champlain nearly opposite to Tyonderoga It would equally Command both Communication with this Advantage, That the Militia of the Northern Colonies are more at Hand for immediate Succour [as they] may all march by Land to the Fort and attempt to raise a Seige, Whilst their Provisions may be conveyed by Wood Creek, The

Waters of which are Navigable to within thirteen Miles of Fort Edward, But as I have already Observed in mine of the 15th we have No Men and I may add no Implements, Even to put Tyonderoga in a State of Defence.
Inclose Your Excellency Copy of a Letter from Colo: Wynkoop and another from my Assistant Secretary at Fort George, the Return of the Garrison mentioned in the latter did not come to Hand, I suppose It was forgot to be inclosed.
The Scandalous Desertion which prevails in our Army causes very disagreeable Reflections especially as thro’ the mistaken Lenity of the Officers that inadequate Punishment which our Military Code permits to be inflicted, Seldom is.
Congress imagined that two Regiments could be raised for this Campaigns Service out of the Corps that served last Winter in Canada, I very Early gave them My Opinion that It was impracticable I wish I had been mistaken, In Obedience to their Commands I suggested a Plan for the Appointment of the Officers. It was disapproved of in Canada, I then left It to be setled by General Wooster and the Officers there. Lieut: Colo: Elmore (who had been a Major last Year and was promoted to a Lieutenant Colonelcy in a Regiment Commanded by General Wooster and raised for the Winter Service, of the Raising of which Corps I never had any Information Officially given Me) was appointed (by General Wooster) Colonel to one of the two intended Regiments, Nicolson was the Other and both are come away from Canada, and If Common Fame says true, (for I have No Other Information) Not an Officer or Man of Either is left in Canada, Nor do I know that they have any Men, Excepting about Nineteen or twenty lately gone to Tyonderoga of a Captain Cochrans Company, which is the Mighty Work of several recruiting Officers of Elmore’s Regiment who have had large Sums advanced them so early as the Month of February for the recruiting Service.
Some more of the Officers have applyed to me for Money to recruit, but as I neither knew them, Nor by whose Leave they came from Canada, I did not chuse to risk any more. I shall however write to Colo: Elmore and Colo. Nicolson to repair to this Place and take their Orders, Not that I expect any considerable Good will result from It, Perhaps It would be better to

break both Regiments and reappoint such of the Officers as are proper to be Employed & Cause them to inlist Men during the War.
I am happy That Your Excellency had not ordered Pay to any Officers from Canada. The Paymaster General here has Orders to settle with them, and Notwithstanding all the Care that both he and I have been able to take, some have drawn double Pay, & Others are gone off Without accounting for Monies they had received from General Montgomery, Other Officers, Committees &ca. one in Particular a Captain Stewart of Easton’s Regiment, who I cannot get into my Possession has defrauded the Public, as I am informed, of near two hundred Pounds, Altho’ he swore to his Pay Roll.
I have been under the Necessity to prevent Clamour of Granting Warrants to Persons who had never been returned to me as Officers, serving in Canada, but who I was convinced had served as Such, It was very Irregular in Me but occasioned by the Negligence of never deigning to send me a Return from or letg me know what was doing in Canada.
Much Money to the Public much trouble would be saved and a great Deal of Fraud would be prevented, If Regimental Paymasters were appointed Especially where Troops are so continually on the Move, as they are to the Northward.
I had Got thus far When I was honored with Your Excellency’s of the 14th instant. It is certain That what I intended for a Requisition of Cannon I find on Reperusal was not sufficiently Explicit, I hope however that I have not often Given cause for the Observation And I hope some Allowance will be made |on Account of the infinite Variety of Buisiness I am drove to Attend to.
I think Eight Pieces of Cannon & Carriages will do, four Nine Pounders and as many of six, With One hundred Rounds to Each with the Necessary Implements which I cannot more particularly specify as I have not One Artillery Man here, a Dozen Artillery Men will also be wanted, these Men & Articles Your Excellency will please to order up.
I am this Moment informed that about two Tuns of Powder is at Mr Livingstons Mill, which I will instantly send for. I beleive It will therefore be Needless to send any for the Western Service, but a Considerable Quantity is wanted in Canada, But as I

have No Return from thence, I cannot possibly specify the Quantity.
I must also beg Your Excellency to order up two Tons of Lead Either in Ball or Staves as most Convenient.
I shall immediately write to the different Governments who are to send Militia, agreeable to Your Excellency’s Orders & send the Rout I would wish them to take.
My Disorder has again attacked Me severely & I begin to fear that It will again Confine Me to My Room, I have been in Bed Most Part of the Afternoon, which has Occasioned my detaining Bennet. I am with the most Sincere Reagard Dr Sir Your Excellency’s Obedient Humle Servant

Ph: Schuyler


Bennet has now recd ten Dollars on Accot.
Inclose an Extract of a Letter just recd from Fort George with a Return of Provisions forwarded from thence.

